Order entered October 12-           , 2012




                                               In The
                                     Court of appealii
                            liftb Alisstrirt of Eexacs at 04u;
                                        No. 05-12-00666-CR

                          JAMES MATTHEW SIMMONS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F10-41217-Y

                                              ORDER
       The Court GRANTS court reporter Sharon Hazlewood's September 25, 2012 request for

an extension of time to file the reporter's record. We ORDER Ms. Hazlewood to file the record

in this appeal by NOVEMBER 1, 2012. Because the record is already more than two months

overdue, no further extensions will be granted. If the record is not filed by the date specified, the

Court will utilize the available remedies to obtain the record, which may include ordering that

Sharon Hazlewood not sit as a court reporter until the record is filed in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,
Official Court Reporter, Criminal District Court No. 7; and to counsel for all parties.


                                                                       /
                                                       DAVID L. BRIDGli/S'---
                                                       JUSTICE